DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 05/16/2022. As directed by the amendment - claims 1, 10, 13, and 17 are amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Reilly (U.S. 2009/0057588).

    PNG
    media_image1.png
    904
    842
    media_image1.png
    Greyscale

Annotated Figure 1 from Reilly.
Regarding claim 1, Reilly discloses:
A control valve comprising:
a valve body (112, 126, 174) including a valve bore and a plurality of ports 114, 118, 120, 112 (see paragraphs 0026 and 0027)
a spool (152) received within the valve bore and moveable between a first position (Figure 1) defining a first port configuration, a second position (Figure 2) defining a second port configuration, and a third position (Figure 3) defining a third port configuration, wherein the second position (Figure 2) is axially between the first position (Figure 1) and the third position Figure 3 (see paragraphs 0033, 0043, 0044, 0045, 0047, 0048, 0052, 0054, and 0055)
an electromagnetic actuator (172) configured to provide an actuation force to selectively actuate the spool (152) between the first position (Figure 1), the second position (Figure 2), and the third position Figure 3 (see paragraphs 0037, 0043, 0044, 0045, 0047, 0048, 0052, 0054, and 0055)
a first spring (188) configured to provide a biasing force on the spool (152) that acts against the actuation force of the electromagnetic actuator 172 (see paragraph 0046)
a second spring (178) configured to selectively provide an additional biasing force on the spool (152) against the actuation force of the electromagnetic actuator (172) when the spool (152) actuates from the first position (Figure 1) to the second position Figure 2 (see paragraph 0046)
wherein the first port configuration, the second port configuration, and the third port configuration each define a different combination of ports (see paragraphs 0043, 0044, 0045, 0047, 0048, 0052, 0054, and 0055)
Regarding claim 2, Reilly discloses:
wherein the additional biasing force provided by the second spring (178) is configured to maintain the spool (152) in the second position (Figure 2) over a predetermined range of actuation forces (see paragraph 0046)
Regarding claim 3, Reilly discloses:
wherein when the spool (152) is in the second position (Figure 2), the first spring (188) is compressed and the second spring (178) is engaged, thereby allowing the first spring (188) and the second spring (178) to provide a combined spring force (see paragraph 0046)
Regarding claim 4, Reilly discloses:
wherein when the spool (152) is in the third position (Figure 3), the first spring (188) and the second spring (178) are each compressed (see paragraph 0051)
Regarding claim 5, Reilly discloses:
wherein the first spring (188) and the second spring (178) are both arranged adjacent to a first end (see annotated figure above) or a second end (see annotated figure above) of the spool 152
Regarding claim 6, Reilly discloses:
wherein the first spring (188) is arranged adjacent to a first end (see annotated figure above) of the spool (152) and the second spring (178) is arranged adjacent to a second end (see annotated figure above) of the spool (152) opposite to the first end (see annotated figure above)
Regarding claim 7, Reilly discloses:
wherein the first spring (188) and the second spring (178) are arranged on opposing sides (see annotated figure above) of a first end (see annotated figure above) of the spool 152
Regarding claim 8, Reilly discloses:
wherein the biasing force of the first spring (188) and the additional biasing force of the second spring (178) combine to provide a combined biasing force on the spool (152) that is configured to provide a step-change in magnitude when the spool (152) is actuated from the first position (Figure 1) to the second position Figure 2 (see paragraph 0046)
Regarding claim 9, Reilly discloses:
wherein the first spring (188) is coupled between the spool (152) and the valve body 112, 126, 174
Regarding claim 10, Reilly discloses:
A control valve comprising:
a valve body (112, 126, 174) including a valve bore extending therethrough and a plurality of ports 114, 118, 120, 122 (see paragraphs 0026 and 0027)
a spool (152) received within the valve bore and moveable between a first end position (Figure 1), a second end position (Figure 3), and an intermediate position (Figure 2) positioned axially between the one or more first and second end positions (Figures 1 and 3), wherein each of the first and second end positions (Figures 1 and 3) and the intermediate position (Figure 2) defines a unique port combination such that the combination of ports in communication in the first end position (Figure 1) is different than the combination of ports in communication in the intermediate position (Figure 2), and the combination of ports in communication in the intermediate position (Figure 2) is different than the combination of ports in communication in the second end position Figure 3 (see paragraphs 0033, 0043, 0044, 0045, 0047, 0048, 0052, 0054, and 0055)
an electromagnetic actuator (172) configured to selectively provide an actuation force to actuate the spool (152) between the first end position (Figure 1), the second end position (Figure 3), and the intermediate position Figure 2 (see paragraphs 0037, 0043, 0044, 0045, 0047, 0048, 0052, 0054, and 0055)
a first spring (188) and a second spring (178) configured to provide a combined spring force on the spool (152) in a direction that opposes the actuation force of the electromagnetic actuator (172), wherein the combined spring force is configured to provide a step-change in magnitude when the spool (152) is actuated to the intermediate position (Figure 2) from the first end position Figure 1 (see paragraph 0046)
Regarding claim 11, Reilly discloses:
wherein the step-change in the combined spring force is configured to maintain the spool (152) in the intermediate position (Figure 2) over a predetermined range of actuation forces (see paragraph 0046)
Regarding claim 12, Reilly discloses:
wherein when the spool (152) is in the intermediate position (Figure 2), the first spring (188) is compressed and the second spring (178) is engaged, thereby providing the step-change in magnitude by the combined spring force (see paragraph 0046)
Regarding claim 13, Reilly discloses:
wherein the first spring (188) and the second spring (178) are arranged on axially opposing ends of the valve body 112, 126, 174
Regarding claim 14, Reilly discloses:
wherein the first spring (188) and the second spring (178) are both arranged adjacent to a first end (see annotated figure above) or a second end of the spool 152
Regarding claim 15, Reilly discloses: 
wherein the first spring (188)  and the second spring (178) are arranged on opposing sides (see annotated figure above) of a first end (see annotated figure above) of the spool 152
Regarding claim 16, Reilly discloses:
wherein the first spring (188) is coupled between the spool (152) and the valve body 112, 126, 174
Regarding claim 17, Reilly discloses:
A control valve comprising:
a valve body 112, 126, 174 including a valve bore and a plurality of ports 114, 118, 120, 122 (see paragraphs 0026 and 0027)
a spool (152) slidably received within the valve bore and moveable between a first position (Figure 1), a second position (Figure 2), and a third position (Figure 3), wherein the second position (Figure 2) is axially between the first position (Figure 1) and the third position Figure 3 (see paragraphs 0033, 0043, 0044, 0045, 0047, 0048, 0052, 0054, and 0055)
an electromagnetic actuator (172) configured to provide an actuation force to selectively actuate the spool (152) between the first position (Figure 1), the second position (Figure 2), and the third position Figure 3 (see paragraphs 0037, 0043, 0044, 0045, 0047, 0048, 0052, 0054, and 0055)
a first spring (188) coupled between the spool (152) and the valve body (112, 126, 174) adjacent to a first end (see annotated figure above) of the spool 152 (see paragraph 0046)
a second spring (178) arranged adjacent to a second end (see annotated figure above) of the spool (152) that is axially opposite the first end (see annotated figure above), wherein the first spring (188) and the second spring (178) are configured to provide a combined spring force on the spool (152) in a direction that opposes the actuation force of the electromagnetic actuator (172), and wherein the combined spring force is configured to increase in response to the spool (152) engaging the second spring (178) when the spool (188) is actuated from the first position (Figure 1) to the second position Figure 2 (see paragraphs 0043, 0044, 0045, 0046, 0047, 0048, 0052, 0054, and 0055)
Regarding claim 18, Reilly discloses:
wherein the increase in the combined spring force provided by the second spring (178)  is configured to maintain the spool (152) in the second position (Figure 2) over a predetermined range of actuation forces (see paragraph 0046)
Regarding claim 19, Reilly discloses:
wherein the increase in the combined spring force defines a step-change increase
Regarding claim 20, Reilly discloses:
wherein each of the first position (Figure 1), the second position (Figure 2), and the third position (Figure 3) defines a unique port configuration to provide a flow path between at least two of the plurality of ports 114, 118, 120, 122 (see paragraphs 0043, 0044, 0045, 0047, 0048, 0052, 0054, and 0055)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753